DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2017/075631 filed 10/09/2017, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 16-25 in the reply filed on 10/05/2022 is acknowledged. Therefore, Claims 26-30 are withdrawn and Claims 16-25 are pending examination as discussed below.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 22, the claim recites, “a further first scanning unit and a further second scanning unit are provided next to the first scanning unit and the second scanning unit”. However, this is considered to be indefinite as the examiner is unsure if these are additions onto the existing scanning units or a new (third/fourth) scanning units, or if the term further is being used to indicate a distance. Until further clarification the examiner will interpret this to mean additional scanning units. 
Regarding Claim 23, the claim recites “…a further radiation source configured to generate a further radiation beam, and a further switching unit…”. This phrasing is considered indefinite for the same reasons given above in addressing claim 22. Until further clarification the examiner will interpret this to mean an additional radiation beam generator, an additional radiation beam, and an additional switching unit. Claim 24 is rejected as being dependent upon claim 22. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heugel (U.S. 2005/0263932, cited by applicant). 

Regarding Claim 16, Heugel teaches an apparatus for producing three-dimensional work pieces (abstract; Figure 1). Heugel teaches a carrier configured to receive multiple layers of raw material (Figure 1, Char. No. 4; paragraph [0013]). Heugel teaches an irradiation unit configured to generate a radiation beam (Figure 1, Char. No. 21; paragraph [0015]). Heugel teaches generating a radiation beam and directing the radiation beam to predetermined sites of an uppermost layer of the raw material in order to solidify the raw material at the predetermined sites (Figure 1; paragraph [0014]-[0015]). Heugel teaches the irradiation unit comprising a radiation source configured to generate a radiation beam (Figure 1, Char. No. 21; paragraph [0015]). Heugel teaches first and second scanning units configured to receive the radiation beam and scan the radiation beam over a second irradiation area of an uppermost layer of raw material (Figure 1, Char. Nos. 21, 22, 23, and 10; paragraphs [0014]-[0015]). Heugel teaches a switching unit configured to direct the radiation beam generated by the radiation source to the first or the second scanning unit (Figure 1, Char. No. 22; paragraph [0015]). Heugel teaches a control unit configured to perform control of the switching unit to switch from a first switching state, in which the radiation beam is directed to the first scanning unit and not to the second scanning unit, to a second switching state, in which the radiation beam is directed to the second scanning unit and not to the first scanning unit (e.g., Heugel teaches a controller within claim 4 of ‘932, and further teaches a flow chart showing multiple processing chambers. These examples show the concept of switching a radiation beam from a first scanning unit to a second scanning unit, each scanning unit only being used during irradiation; Figure 4, paragraph [0025]). 
Regarding Claim 17, Heugel teaches a switching unit comprising a light directing member, wherein the light directing member is a movable mirror (Figure 1, Char. No. 22; paragraph [0015]) (Thus meeting the limitations of Claim 18). Heugel teaches the switching unit and light directing member being configured to be moved from a first position corresponding to a first switching state to a second position corresponding to a second switching state (e.g., Heugel teaches a controller within claim 4 of ‘932, and further teaches a flow chart showing multiple processing chambers. These examples show the concept of switching a radiation beam from a first scanning unit to a second scanning unit (via a switching unit as shown within Figures 1-3, Char. Nos. 22, 222a, 222b, 224), each scanning unit only being used during irradiation; Figure 4, paragraph [0025]). Heugel teaches in the first position, the light directing member does not interfere with the radiation beam (e.g., irradiation of an uppermost raw powder layer is occurring), and in the second position the light directing member is configured to direct the radiation beam to the second scanning unit and to block a beam path to the first scanning unit (Figure 4). 
Regarding Claim 20, Heugel teaches the first scanning unit being configured to change a direction of the radiation beam along a first direction and along a second direction perpendicular to the first direction (e.g., Heugel teaches the deflection unit 10 being a xy-scanner within paragraph [0014]). Heugel teaches the first and second scanning units scanning radiation beams over first and second irradiation areas (Figure 1, paragraphs [0014]-[0015]). 
Regarding Claim 21, Heugel teaches the first and second scanning units being stationary with regard to directions parallel to the upper most layer of the raw material (i.e., Heugel does not teach the deflection units 10 as movable, nor any associated actuators. Further, Heugel teaches these units as being xy-scanners). 
Regarding Claim 22, Heugel teaches a further first scanning unit and a further second scanning unit (i.e., the deflection units 10 what would necessarily exist within chambers 13 and 14 as shown within Figure 3, or chambers 3 and 4 as shown within Figure 4). Heugel shows these units as being provided next to one other and arranged along a direction parallel to the direction along with a first and second scanning units are arranged within Figures 3 and 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heugel (U.S. 2005/0263932, cited by applicant) as applied to claim 16 above, and further in view of Barnett (U.S. 2015/0375543, cited by applicant). 

Regarding Claim 19, Heugel is relied upon for the reasons given above in addressing claim 16. However, Heugel does not teach a gas outlet and a gas inlet for producing a gas flow between the gas outlet and the gas inlet along a flow direction. 
Barnett teaches a system for printing on substrates with a large variation in height (abstract, paragraph [0002]). Barnett teaches a gas outlet and a gas inlet for producing a gas flow between the gas outlet and the gas inlet along a flow direction (Figure 9; paragraph [0120]). Barnett teaches this feature reduces the occurrence of print defects and reduces the time it takes to achieve a steady printing state (paragraph [0048]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heugel with the concepts of Barnett with the motivation of reducing print defects achieving a steady printing state. 
With respect to the feature of “wherein the first scanning unit, and the second scanning unit are arranged substantially along the flow direction” - the examiner points out the following. Heugel teaches first and second scanning units being arranged substantially along the same direction (e.g., see Figures 1-4). Thus, it would have been obvious within the combination with Barnett to also apply the gas flow in the same direction so that the positive effects of Barnett are applied equally to the multiple scanning units of Heugel. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Heugel (U.S. 2005/0263932, cited by applicant) as applied to claim 22 above, and further in view of Mcmurtry (U.S. 2016/0136730, cited by applicant). 

Regarding Claim 23, Heugel is relied upon for the reasons given above in addressing claim 22. Furthermore, Heugel teaches a further switching unit (Figure 3, Char. Nos. 222a/222b). 
However, Heugel does not teach the irradiation unit comprising a further (additional) radiation unit configured to generate a further radiation beam. Additionally, Heugel does not teach the further switching unit as being configured to direct the further radiation beam to the further first or second switching units. 
With respect to these features not explicitly taught within Heugel, the examiner points out that the duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown.  (MPEP 2144.04).
Alternatively, the examiner points to Mcmurtry. Mcmurtry teaches an additive manufacturing apparatus for building objects in a layer wise fashion (abstract). Mcmurtry teaches multiple radiation units (Figure 3, Char. Nos. 105a/105b; paragraph [0039]), multiple switching units (Figure 3, Char. Nos. 134a/134b; paragraph [0039]), and multiple scanning units (Figure 3, Char. Nos. 170a/170b; paragraph [0040]). Mcmurtry teaches these features enable different parts of a build piece to be knitted together in a cohesive manner (paragraph [0049]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heugel with the concepts of Mcmurtry with the motivation of effectively and cohesively knitting together multiple parts of a build piece. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heugel (U.S. 2005/0263932, cited by applicant) as applied to claim 22 above, and further in view of Herzog (EP-2979849-A1, cited by applicant). 

Regarding Claim 24, with respect to the instant limitations, the examiner points out that Heugel teaches additional scanning units as shown within Figures 3 and 4, and further teaches within paragraphs [0028], [0031] that any arbitrary number of processing chambers and associated switches, and scanners can be provided. Thus, Heugel is considered to teach at least three first scanning units and at least three second scanning units being provided. Furthermore, the duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown.  (MPEP 2144.04). 
However, Heugel does not teach at least three first scanning units being provided along the direction perpendicular to the direction along which the first scanning unit and the second scanning unit are arranged, and at least three second scanning units being provided along a direction perpendicular to the direction along which the first scanning unit and the second scanning unit are arranged. 
Herzog teaches a three-dimensional printing apparatus (paragraph [0001]). Herzog teaches at least three first scanning units being provided along the direction perpendicular to the direction along which the first scanning unit and the second scanning unit are arranged, and at least three second scanning units being provided along a direction perpendicular to the direction along which the first scanning unit and the second scanning unit are arranged (Figure 1, Char No 9; paragraphs [0004], and [0019]). Herzog teaches this feature enables faster build times (paragraph [0004]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heugel with the concepts of Herzog with the motivation of enabling faster build times. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Heugel (U.S. 2005/0263932, cited by applicant) as applied to claim 16 above, and further in view of Ishikawa (U.S. 2018/0369931, relying on provisional date June 23rd, 2017). 	

Regarding Claim 25, Heugel is relied upon for the reasons given above in addressing claim 16. However, Heugel does not teach the control unit being configured to control the switching from the first switching state to the second switching state based on the presence of melting residue in the first irradiation area and/or in the second irradiation area. 
Ishikawa teaches an additive manufacturing apparatus and method (abstract). Ishikawa teaches a controller configured to determine the presence of melting residue (e.g., vapor) from an irradiation area and switching from a first state to a second state (e.g., a second state being a rework state) based on that determination (Claim 20 of Ishikawa). Ishikawa teaches this feature, in part, ensures critical regions of a workpiece are defect free (paragraph [0030]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heugel with the concepts of Ishikawa with the motivation of ensuring that critical areas of a built workpiece are defect free. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735